Citation Nr: 1206761	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-42 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 1990 and May 2005 to August 2006, some of which was performed under Title 10 orders.  He also had additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2010 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence.  He waived review of the additional evidence by the agency of original jurisdiction.  Thus, the Board will consider the evidence in the adjudication of this appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a left ankle disorder and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2010 Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for a left ankle disorder and entitlement to service connection for hypertension.  The Board finds that further development is necessary before a decision can be made on these claims.  

The Board notes that the Veteran indicated at his hearing that he received treatment from a private physician for his hypertension.  A remand is necessary to obtain these medical records from a Dr. Perry in Little Rock, Arkansas.  Additionally, all updated treatment records from the VA Medical Center (VAMC) in Little Rock should be obtained and associated with the claims file in light of the remand

Although the Veteran was afforded a VA examination for his left ankle and hypertension claims, the Board finds that the examination was not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examination was conducted in March 2009.  After examination, the Veteran was diagnosed with hypertension and chronic left ankle sprain.  The examiner opined that there was no evidence of aggravation in hypertension and that although there was evidence of a nonspecific lesion in the talus of the heel or anklebone during military service, this should not be related to his current ankle complaints or chronic sprain.  The examiner continued by stating even if the Veteran has mild osteoarthritis developing in the ankle, he does well on excursion.  The examiner did not provide any rationale or basis for the statements concerning the left ankle.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Veteran has testified that his private physician indicated his hypertension was so well controlled before entering service that there was a possibility of stopping medication; however, after the Veteran was discharged from service, he was continued on medication.  The Veteran asserts this indicates his hypertension was aggravated during service (the period from May 2005 to August 2006).  Additionally, in September 2009 the Veteran was awarded service connection for adjustment disorder with depressed mood.  A medical opinion is necessary to determine if his hypertension is proximately due to or aggravated by this service-connected disability.  See 38 C.F.R. § 3.310 (2011).

The Board therefore finds a remand is necessary to afford the Veteran thorough and comprehensive VA examinations and to obtain medical opinions regarding the nature and etiology of the claimed disorders.

Given the Veteran's more recent theory of secondary service connection, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims of service connection for a left ankle disorder and hypertension.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Request and associate with the claims file all treatment records from Dr. Perry in Little Rock, Arkansas.  Obtain a release from the Veteran as necessary.

3.  Obtain the Veteran's more recent treatment records (since December 2007) from the Little Rock VAMC and associate the records with the claims folder.

4.  Thereafter, afford the Veteran a VA examination in connection with the left ankle disorder claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current left ankle disorders should be diagnosed.

After the claims file is reviewed, for each diagnosed disorder the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed left ankle disorder is causally or etiologically related to a period of active service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  In particular, review the Veteran's lay statements as they relate to the development of his disorder and provide information as to how his statements comport with generally accepted medical norms.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies solely on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination in connection with the hypertension claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should attempt to ascertain the date of onset of the Veteran's hypertension.  Then, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed hypertension is causally or etiologically related to service, or was aggravated by a period of active service (i.e., increased in severity during a period of service and, if so, the likelihood that the increase was due to the natural progress of the disease), occurred within one year of discharge from a period of active service, or was proximately due to or aggravated (i.e., made chronically worse) by his service-connected adjustment disorder with depressed mood, to include medications necessary for the psychiatric disorder.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  In particular, review the Veteran's lay statements as they relate to the development of his disorder and provide information as to how his statements comport with generally accepted medical norms.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies solely on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Then, after the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, issues a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


